The only assignment of error in the bill of exceptions is that the court erred in overruling the defendant's motion for new trial. The only grounds of the motion, so far as appears from the record, are the general grounds, that is, that the verdict is contrary to law and the principles of equity and justice, contrary to the evidence and without evidence to support it, and decidedly and strongly against the weight of the evidence. Thus, no valid exception was raised as to the propriety of the order overruling the defendant's motion for nonsuit (Southern Pacific Co. v. DiCristina, 36 Ga. App. 433 (2),  137 S.E. 79; Holland v. Ryals, 41 Ga. App. 280 (3), 282,  152 S.E. 852; Harry Sommers, Inc. v. Dickey, 41 Ga. App. 286,  152 S.E. 590; Don v. Don, 163 Ga. 31 (3),  135 S.E. 409; Guess v. Morgan, 196 Ga. 265 (1), 26 S.E.2d 424;  Grice v. Grice, 197 Ga. 686 (6), 697, 30 S.E.2d 183), or as to the legality of the directed verdict (Carr v.  Morris, 17 Ga. App. 45 (1), 86 S.E. 94; Watson
v. Kvaternik Export Stave Co., 31 Ga. App. 146 (1),  121 S.E. 126; Cody v. Citizens  Southern Nat. Bank, 50 Ga. App. 210
(1), 177 S.E. 513; Hall v. Eufaula Brick Co., 50 Ga. App. 466 *Page 145 
(2), 178 S.E. 403; Morris v. First National Bank of Vidalia, 174 Ga. 848, 164 S.E. 200; Donalson v.  Bainbridge, 177 Ga. 7 (1), 169 S.E. 886; Vann v.  Youngblood, 184 Ga. 281, 191 S.E. 100); and therefore we have for consideration only the question of whether or not the evidence supported the verdict for the plaintiff. There was ample evidence to show tenancy of Maybern, his counter-affidavit admitted it, and his own testimony proved it. There being sufficient evidence to support the verdict, the court did not err in overruling the motion for new trial.
Judgment affirmed. Sutton, C. J., and Felton, J.,concur.
                        DECIDED OCTOBER 14, 1949.